Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/09/2020 has been entered.
The Applicants’ Amendment to the Claims filed on 11/09/2020 is entered.
Claim status
 	Claim 21 is newly added.  Claims 1-10, and 20 are cancelled.
	Claims 11-19, and 21 are pending and under examination.
Priority
This US15/756,979 filed on 03/01/2018 which is a 371 of PCT/CN2016/098593 filed on 09/09/2016 claims foreign priority to PCTCN2015089349 filed on 09/10/2015 and PCTCN2016079859 filed on 04/21/2016.  Note that the certified copy of PCTCN2015089349 was entered in the Advisory Action mailed on 11/02/2020.  
Response to Amendment
Any/all objections and rejections made in a previous office action and not repeated in this office action are withdrawn.  
Claim Rejections - 35 USC § 101 - maintained
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Currently amended claims 11-19 and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception being an abstract idea and a natural phenomenon without significantly more. 
The claim(s) recite(s) the mental steps of comparing data being a first and second gene expression profile and a first and third gene expression profile and selecting genes that are most differentially expressed to generate pairwise differentially expressed genes and generating a set of signature genes that comprises a first, second, and third pairwise differentially expressed genes, which is a type of abstract idea.    The limitation in claim 11, “determining a correlation between the expression levels of the set of signature genes in the sample and expression levels of the set of signature genes in the first sample” is also an abstract idea.  See abstract idea groupings in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019).  Further, the claims are directed to the naturally occurring phenomenon of differential gene expression in patient samples correlating to different types of cancers.
This judicial exception is not integrated into a practical application because the combination of additional elements fails to integrate the judicial exception into a practical application.  For example, data gathering steps required to use the naturally occurring 
The limitation of “treating” (i.e., claim 11, line 1) and “administering to the subject a therapeutically effective amount of a drug suitable for treating the first cancer type” (i.e., claim 1, lines 34-35) does not overcome the rejection because it is considered this limitation is of such a general nature that it does not add a meaningful limitation to the method.  Specifically, the limitation of “administering to the subject a drug suitable for treating the first cancer type” does not overcome the rejection because it is considered that this limitation is of such a general nature that it does not add a meaningful limitation to the method because generic treating of a generic cancer is considered insignificant extra-solution activity.  The fact pattern in the instant case is that the type of cancer is unknown and the type of drug suitable for treating the cancer is generic.  Although claim 18 lists several possible cancer types, the “first”, second and third are listed in the alternative and thus claim 18 does not actually limit the type of first cancer type.  See MPEP 2106.04(d)(2) under the heading: “The Particularity Or Generality Of The Treatment Or Prophylaxis”. In the instant case, it is considered that this administration step is not particular, and is instead merely instructions to "apply" the exception in a generic way. Thus, the administration step does not integrate the mental analysis step into a practical application. In addition, the limitation of “the steps of MPEP § 2106.04(a). 
Further, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements do not add significantly more to the judicial exception and when considered separately and in combination, they do not add significantly more to the exception.   For example, per claims 17 and 21, selection methods such as by using a Pearson correlation coefficient, a t-test or Mann-Whitney U test are types of mathematical equations.  A particular type of judicial exception such as a mathematical equation is not considered significantly more than a judicial exception.  Further, per the dependent claims 12 and 18, different sample and cancer types are part of the naturally occurring phenomenon.  Further, per dependent claims 13, 14, 16, and 19, these limitations are part of the judicial exception of claim 11.   Further, especially per instant claim 15, microarray is not considered significantly more because it is considered a well-known, well-understood, routine, conventional lab procedures as evidenced by the prior art rejection(s) herein (e.g., also see teaching of Yang in “Gene Signatures For Detection of Potential Human Diseases” (USPGPub 2014/0297194) (see especially para 0003, line 1, and para 0005, line 1, which states: 
Response to Arguments
The applicants’ response filed on 11/09/2020 has been fully considered but is unpersuasive.  Applicants’ argue that the independent claim 11 has been amended to “recite the steps of determining the cancer type of the subject based on a correlation between the expression levels of the set of signature genes in the subject sample and the expression levels of the set of signature genes in the first sample, and administering to the subject a drug suitable for treating the cancer type”.  Further, the applicants’ argue that the “step of administering to the subject a drug suitable for treating the cancer type is not a generic treatment but a treatment step based on the diagnosis made in the previous steps”.   However, this argument is unpersuasive because the limitation of “the steps of determining the cancer type of the subject based on a correlation between the expression levels of the set of signature genes in the subject sample and the expression levels of the set of signature genes in the first sample” is a type of abstract idea which is itself a judicial exception.  This falls within the mental process grouping of abstract ideas enumerated in MPEP § 2106.04(a).  Further, the limitation of “administering to the subject a drug suitable for treating the first cancer type” does not overcome the rejection because it is considered that this limitation is of such a general nature that it does not add a meaningful limitation to the method because generic treating of a generic cancer is considered insignificant extra-solution activity.  The fact pattern in the instant case is that 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Currently amended claims 11-19, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Currently amended claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting an essential step, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted step 
In addition, claim 11 recites the limitation "the first sample" in line 32.  There is insufficient antecedent basis for this limitation in the claim because there is no prior reference in the claim to “a first sample”.  
Claims 12-19, and 21 are indefinite because they depend upon claim 11 and are not remedial.   
Claim Rejections - 35 USC § 103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 
Currently amended claims 11-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0296198 to Gordon & Bueno entitled “Diagnostic Tests Using Gene Expression Ratios” (published 11/7/2013), in view of Xu et al in "A Comparative Study of Gene-Expression Data of Basal Cell Carcinoma and Melanoma Reveals New Insights about the Two Cancers", (PLoS ONE, vol. 7, no. 1, 25 January 2012, page e30750; of record), in view of Weinstein et al in “The Cancer Genome Atlas Pan-Cancer Analysis Project”, Nature Genetics, October 2013, Volume 45, No. 10, pages 1113-1120; of record), in view of US2019/0100805 to Davicioni et al with priority to US Application 14/020183 filed on 09/06/2013). 
Per claim 11, Gordon & Bueno disclose methods for diagnosing and treating cancer in a subject based on ratios of gene expression data from cell or tissue samples from a subject. See entire document, especially the abstract which recites:
The invention provides methods for diagnosing biological states or conditions based on ratios of gene expression data from cell or tissue samples, such as cancer cell or tissue samples. The invention also provides sets of genes that are expressed differentially in normal and cancer lung cells and tissues. These sets of genes can be used to discriminate between normal and malignant cells or tissues, and between classes of malignant cells or tissues. Accordingly, diagnostic assays for classification of tumors, prediction of tumor outcome, selecting and monitoring treatment regimens and monitoring tumor progression/regression also are provided. 

Diagnostic accuracy of 3-ratio combinations in training susubsets 3-ratio test.sup.a Accuracy Normal Lung MFAP4\PRDX2, AGER\PRDX2, AGER\SSR4 100% (41/41) Lung adenocarcinoma CLDN4\SOX2, CLDN4\NP25, TSSC3\SOX2 89% (104/117) Lung squamous cell carcinoma KRT5\CACNA2D2, KRT6A\TITF1, 90% (65/72) KRT6A\STXBP1 Small cell lung cancer PTTG1\CCND1, PSMA3\ALDH2, 100% (55/55) TMSNB\ALDH2 Pulmonary carcinoid PTPRN\NK4, CRY2\CD68, CRY2\HLA-DMA 98% (63/64).  
Table 2 recites that “The 3 most accurate individual ratios identified in each training subset were combined and used to obtain a diagnostic call for samples contained within each subset”. Table 3 recites:
Distribution of class predictions for test set samples Actual identity of Predicted class.sup.a unknown sample.sup.a LADCA LSCC SCLC PC NL No-call LADCA 12 1 LSCC 1 12 PR 24 CO 19 1 BR 20 1 1 3 GA 9 1 1 1 PA 4 1 1 The value in each box is the number of primary tumors from the test set (n = 112) predicted with a given identity using the expression ratio-based model developed in the training set of samples. .sup.aLADCA, lung adenocarcinoma; LSCC, lung squamous cell carcinoma; SCLC, small cell lung cancer; PC, pulmonary carcinoid; NL, normal lung; PR, prostate adenocarcinomas; CO, colon adenocarcinomas; BR, breast adenocarcinomas; GA, gastroesophageal adenocarcinoma; PA, pancreatic adenocarcinoma.

[0013] According to another aspect of the invention, a method for determining prognosis or outcome of a lung cancer subject is provided. The method comprises determining the expression levels of a set of two or more genes disclosed in Table 1, 4, 5, 6, or 7 wherein the set comprises at least one upregulated gene that is expressed in greater amounts in a sample from a lung cancer subject having a good prognosis or outcome than in a sample from a lung cancer subject having a poor prognosis or outcome and at least one downregulated gene that is expressed in lesser amounts in the sample from the lung cancer subject having a good prognosis or outcome than in the sample from the lung cancer subject having a poor prognosis or outcome. The method also includes calculating at least one ratio (R) of the expression level of the at least one upregulated gene (A) to the expression level of the at least one downregulated gene (B), wherein the at least one ratio (R) is indicative of the prognosis or outcome of the lung cancer subject. 
Further, Gordon & Bueno disclose obtaining solid samples from surgical resection of lung cancer samples from patients, obtaining gene expression data from squamous cell lung carcinoma and lung adenocarcinoma and from other adenocarcinomas (para 0163-0166). Different expression profiles were compared pairwise to identify differentially expressed genes (DEGs). Tables 6 and 7 list each 44 genes overexpressed in lung ADCA compared to lung SCC and genes overexpressed in lung SCC compared to lung ADCA, respectively. These genes were used to build signatures with 3 pairs of gene ratios for diagnosis (e.g., Table 2 recites that “The 3 most accurate individual ratios identified in each training subset were combined and used to obtain a diagnostic call for samples contained within each subset”).
different in that one type of cancer expression profile was a generic lung cancer gene expression profile, a second type was ADCA lung cancer gene expression profile, and a third type was SCC lung cancer gene expression profile.  
However, each of the references of Xu et al and the “Cancer Research Atlas” document disclose using several gene expression profiles of several different types of cancer.
Xu et al discloses obtaining gene expression data for basal cell carcinoma and melanoma (obtained from tissue samples from these two skin cancers) and seven other cancer types (breast, colon, kidney, lung, pancreatic, prostate and stomach) from the NCBI GEO database (p. 8, left-hand col., par. 2), comparing of these expression data between different cancer types (Fig. 1, Fig. S5) and in particular pairwise comparing melanoma and BCG profiles for the identification of differentially expressed genes between these two skin cancer types (Table SI), generating a diagnostic signature for melanoma and BCG (Table S3). Ranking of the differentially expressed genes was conducted with the Mann-Whitney test (p. 8, left-hand col. par. 3).
Cancer Research Atlas” document discloses that the Cancer Genome Atlas (TCGA) Research Network has profiled and analyzed large numbers of human tumors to discover molecular aberrations at the DNA, RNA, and protein anti epigenetic levels. The Pan-Cancer project assembles coherent, consistent TCGA data sets across 12 different tumor types and different platforms including the transcriptional platform.  In detail, data from 12 tumor types, leukemia, lung adenocarcinoma, lung squamous, kidney, bladder, endometrial, glioblastoma, head and neck, breast, ovarian, colon, and rectum has been compared, assembled and analyzed. The data includes-expression signature (e.g., see Figure 1, Table 1. Boxes 2 and 3).
One of ordinary skill in the art would have been motivated to perform a three-way gene expression profile of three different types of cancer in view of Xu et al and the “Cancer Research Atlas” document for the rationale of diagnosing different types of cancer in a subject.
It would have been prima facie obvious for one of ordinary skill in the art to perform a three-way gene expression profile of three different types of cancer in view of Xu et al because Xu et al discloses obtaining gene expression data for basal cell carcinoma and melanoma (obtained from tissue samples from these two skin cancers) and seven other cancer types (breast, colon, kidney, lung, pancreatic, prostate and stomach) from the NCBI GEO database (p. 8, left-hand col., par. 2) and in view of the “Cancer Research Atlas” document because the “Cancer Research Atlas” document uses data from 12 tumor types, leukemia, lung adenocarcinoma, lung squamous, kidney, bladder, endometrial, 
Additionally, while the reference of Gordon & Bueno suggests selecting treatment regimens, including administering chemotherapy to a patient with cancer, they do not explicitly disclose administering a drug to treat the diagnosed cancer.  Davicioni et al explicitly disclose administering a chemotherapeutic agent to a subject diagnosed with a particular type of cancer which has been diagnosed using differential gene expression analysis, specifically using a pair-wise analysis wherein the correlation is determined by using Pearson’s correlation coefficient (e.g., reference claims 51, 52, 66, and paragraphs 0009-0012).  It would have been prima facie obvious for one of ordinary skill in the art to treat a subject having a particular type of cancer with a drug including a chemotherapeutic agent for the rationale of treating the patient with a cancer.
Per claim 12, Gordon & Bueno discloses a method comprising obtaining solid samples from surgical resection of lung cancer samples from patients, obtaining gene expression data from squamous cell lung carcinoma and lung adenocarcinoma and from other adenocarcinomas (para 0163-0166).
Per claims 13-14, Gordon & Bueno discloses that the number of differentially expressed genes selected for the first, second, and third pairwise profiles can be the same and around 50.  Different expression profiles were compared pairwise to identify differentially expressed genes. Tables 6 and 7 list 44 genes overexpressed in lung ADCA 
Per claim 15, Gordon & Bueno discloses that the first gene expression profile or the second gene profile or the third gene profile may be obtained by microarray (para 0054, 0056, line 4, which states that “The expression data used to calculate the ratios may be obtained using any art-known method for analyzing gene expression including microarrays”).
Per claim 16, the “Cancer Research Atlas” document discloses that the Cancer Genome Atlas (TCGA) Research Network has profiled and analyzed large numbers of human tumors to discover molecular aberrations at the DNA, RNA, and protein anti epigenetic levels. The Pan-Cancer project assembles coherent, consistent TCGA data sets across 12 different tumor types and different platforms including the transcriptional platform.  In detail, data from 12 tumor types, leukemia, lung adenocarcinoma, lung squamous, kidney, bladder, endometrial, glioblastoma, head and neck, breast, ovarian, colon, and rectum has been compared, assembled and analyzed. The data includes-expression signature (e.g., see Figure 1, Table 1, Boxes 2 and 3).
Cancer Research Atlas” document in the method of Gordon & Bueno for the rationale of diagnosing many different types of cancer.  
Per claim 17, Xu et al disclose that the N genes most differentially expressed are selected by ranking using t-test, or Mann-Whitney test (e.g., Ranking of the differentially expressed genes was conducted with the Mann-Whitney test (p. 8, left-hand col. par. 3)).
It would have been prima facie obvious to one of ordinary skill in the cancer art to perform ranking of the differentially expressed genes of the method of Gordon & Bueno using the Mann-Whitney test of Xu et al because Gordon & Bueno disclose ranking was an important aspect of their DEG diagnosis method and Xu et al is also in field of determining differential gene expression of cancer is a subject.  One of ordinary skill in the art would have been motivated to use the Mann-Whitney test for the rationale of added accuracy.
Per claim 18, Gordon & Bueno discloses that the first, second or third cancer type includes lung adenocarcinoma and lung squamous cell carcinoma (Tables 6 and 7 list 44 genes overexpressed in lung ADCA compared to lung SCC and genes overexpressed in lung SCC compared to lung ADCA, respectively).
Per claim 19, Gordon & Bueno discloses that the signature genes have 6 to 4999 genes (Tables 6 and 7 list 44 genes).
Per new claim 21, Davicioni et al disclose wherein the correlation is determined by using Pearson’s correlation coefficient.  It would have been prima facie obvious to one of ordinary skill in the cancer art to use Pearson's correlation coefficient because this is the statistics that measures the statistical relationship, or association, between two continuous variables. It is known by those of ordinary skill in the art in the art as one of the best methods of measuring the association between variables of interest because it is based on the method of covariance.  In statistics, the Pearson correlation coefficient, or the bivariate correlation, is a measure of linear correlation between two sets of data. It is the covariance of two variables, divided by the product of their standard deviations; thus it is essentially a normalised measurement of the covariance, such that the result always has a value between −1 and 1.  One of ordinary skill in the art would have been motivated to use the Pearson’s correlation in the method of Gordon & Bueno for the rationale that Gordon & Bueno explicitly use three or more pair-wise comparisons and the Pearson correlation coefficient is particularly useful for determining pair-wise comparisons.
As shown in the cited references, the level of skill in the art of comparing cancer biomarker data from cancer patient samples was high before the effective filing date of the presently claimed invention.
Regarding the number of pairwise comparisons for different cancer types and the number of genes assayed, resulting in the determination of sets of differentially expressed gene comparisons, it is considered that in view of the cited references one of ordinary skill in the art having the cited references before the effective filing date of  the presently claimed invention would have been motivated to assay any number of biomarkers, including 50 biomarkers, at one time given the teachings that microarray may prima facie obvious to compare three types of cancers as it is obvious to add a comparison set for the same rationale suggested in the cited references comparing two cancer types gene signatures specifically in view of Gordon & Bueno (e.g., Tables 6 and 7 list each 44 genes overexpressed in lung ADCA compared to lung SCC and genes overexpressed in lung SCC compared to lung ADCA), respectively. These genes were used to build signatures with 3 pairs of gene ratios for diagnosis (p. 43, lines 9-16).
In view of the high skill level in the art it is considered that one of ordinary skill in the art having the cited references before the effective filing date of the presently claimed invention would have had a reasonable expectation of success to combine the elements of Xu et al, the “Cancer Research Atlas” document and Davicioni et al into the methods of Gordon & Bueno to arrive at the presently claimed invention.
Response to Arguments
The applicants’ response filed on 11/09/2020 has been fully considered insofar as it may pertain to this new grounds of rejection but respectfully is found unpersuasive.  The Applicants argue that Claim 11 has been amended to be directed “to a method of diagnosing and treating a cancer based on the expression of the signature genes by using pairwise DEGs from three or more different cancer types to identify cancer type”. Specifically, the applicants argue that:

However, this argument is unpersuasive insofar as it may pertain to this new grounds of rejection for reasons provided in the body of the rejection above and because it is noted that the rejection is for obviousness rather than anticipation.  As explained in the rejection above, the combination of references renders obvious a method of determining a cancer type of a subject based on a correlation between the expression levels of a set of signature genes in the subject sample and the expression levels of the set of signature genes in a first sample.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion
No claims allowed.
Relevant prior art which is not being applied in the present rejection but which may be applied in future rejections if applicable: 
Lin et al US2007/0031876 (published 02/08/2007, of record); 
Baker et al US2005/0048542 (published March 3, 2005); and


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S HIBBERT whose telephone number is (571)270-3053.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/CATHERINE S HIBBERT/Primary Examiner, Art Unit 1636